DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites "wherein the thermoelectric semiconductor material comprises a metal oxide having a layered crystal structure", and claims 7-9, which each respectively depend on claim 1, require thermoelectric semiconductor material which is not described in the as-filed specification in the same embodiment as a thermoelectric composite comprising a metal oxide having a layered crystal structure.  Claims 7-9 are directed to a different embodiment than the embodiment recited in claim 1 which requires the thermoelectric semiconductor material comprising a metal oxide having a layered crystal structure.  The as-filed specification does not describe a combination of the thermoelectric material recited in claims 7-9 and the thermoelectric semiconductor material comprising a metal oxide having a layered crystal structure recited in claim 1.
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 10 is cancelled, rendering claims 11, 14, and 15 indefinite due to their respective dependence on a cancelled claim.  Claims 12 and 13 are rejected due to their respective dependence on claim 11.  For the purpose of this office action, claims 11, 14 and 15 will be treated as if they are dependent on claim 1. 
Claims 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 11, 14, and 15 are dependent on a cancelled claim.  Claims 12 and 13 are rejected due to their respective dependence on claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rolison (US 2012/0247524) in view of Funahashi et al. (US 2002/0037813).
	Regarding claim 1, Rolison discloses a thermoelectric composite comprising: a first layer including a thermoelectric semiconductor material, wherein the thermoelectric semiconductor material comprises a metal oxide ([0032] L7-8); and a second layer comprising a conductive inorganic filler on a surface of the first layer, wherein the conductive inorganic filler comprises RuO2 ([0031] L9), wherein the conductive inorganic filler comprises a nanosheet ([0031] L16-19; [0018] L8-9), and wherein the conductive inorganic filler comprises a different material than the thermoelectric semiconductor material ([0031] L16-19; [0032] L7), and wherein the first layer and the second layer are stacked in a layered form (shown in Figures 1 and 3).
	While Rolison does disclose the thermoelectric coating may comprise any thermoelectric material ([0032] L1-2), and further discloses the thermoelectric semiconductor material comprises a metal oxide ([0032] L7-8), Rolison does not explicitly disclose the metal oxide having a layered crystal structure.
	Funahashi discloses a thermoelectric material comprising a metal oxide having a layered crystal structure ([0022]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric composite of Rolison with the thermoelectric material disclosed in Funahashi, because as taught by Funahashi, it is presumable that the thermal conductivity was low because the thermal conductivity of the lattice was reduced by phonon scattering in an interface between the layers ([0044]).  
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermoelectric material disclosed in Funahashi as the thermoelectric material of Rolison, because as disclosed by Rolison, the thermoelectric coating may comprise any thermoelectric material ([0032] L1-2).  Based on the teaching of Rolison, one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material of Funahashi in the thermoelectric composite of Rolison.
	Regarding claim 3, modified Rolison discloses all the claim limitations as set forth above.  Modified Rolison further discloses the nanosheet has a thickness of 2-10 nm (Rolison - [0020] L1; [0038]).
	Regarding claim 6, modified Rolison discloses all the claim limitations as set forth above.  Modified Rolison further discloses the conductive inorganic filler comprises a ruthenium oxide nanosheet of the formula RuO2 (Rolison - [0020] L1; [0038]).
	Regarding claim 7, modified Rolison discloses all the claim limitations as set forth above. Modified Rolison further discloses the thermoelectric semiconductor material comprises strontium (Funahashi - [0041]).
	Regarding claim 16, modified Rolison discloses all the claim limitations as set forth above. Modified Rolison further discloses a dimensionless figure of merit of the thermoelectric composite is in a range of at least 1 or at least 2 (Rolison - [0034]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 17, modified Rolison discloses all the claim limitations as set forth above. Modified Rolison further discloses a Seebeck coefficient of the thermoelectric composite is at least 50 microvolts per Kelvin (Rolison - [0032] L3; [0035]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 18, modified Rolison discloses all the claim limitations as set forth above.  Modified Rolison further discloses a thermoelectric element comprising the thermoelectric composite (Rolison - [0035]).
	Regarding claim 19, modified Rolison discloses all the claim limitations as set forth above. Modified Rolison further discloses a thermoelectric module comprising a first electrode, a second electrode, and the thermoelectric element interposed between the first electrode and the second electrode (Rolison - [0035]).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rolison (US 2012/0247524) in view of Funahashi et al. (US 2002/0037813) as applied to claim 1 above, and further in view of Kozuka et al. (US 2018/0330843) and Osada et al. ("Two-Dimensional Dielectric Nanosheets: Novel Nanoelectronics From Nanocrystal Building Blocks").
	Regarding claims 11-15, modified Rolison discloses all the claim limitations as set forth above.
	Modified Rolison does not explicitly disclose the thermoelectric material comprises a metal oxide, wherein the metal oxide comprises Sr(2-m)BamNb3O10.
	Kozuka discloses an electrically conductive oxide sintered compact usable as substitutes for metals in thermoelectric materials ([0021], [0041]), and further discloses the oxide comprises (KaNabLicCd)e(DfEg)Oh, with a+b+c+d=1, e and h are arbitrary values, f and g are values satisfying f+g=1, C is one or more kinds of elements selected from a list in which strontium (Sr) and barium (Ba) are listed, and D is one or more kinds of elements selected from a list which includes niobium (Nb) ([0071]).
	It would have been obvious to one of ordinary skill in the art to form the thermoelectric material of modified Rolison with the metal oxide disclosed by Kozuka, because as taught by Kozuka, the electrically conductive oxide sintered compact is usable as a substitute for metals in thermoelectric materials ([0041]).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermoelectric material disclosed in Kozuka as the thermoelectric material of modified Rolison, because as disclosed by Rolison, the thermoelectric coating may comprise any thermoelectric material ([0032] L1-2).  Based on the teaching of Rolison, one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material of Funahashi in the thermoelectric composite of modified Rolison.
	While modified Rolison does disclose h is an arbitrary value for forming the perovskite oxide (Kozuka - [0071]), modified Rolison does not explicitly disclose h=10 and f=3.
	Osada discloses the use of perovskite nanosheets as building blocks with C being Sr, e=2, f=3, and h=10 (page 215, right column, line 3 of third paragraph; Figure 4B). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the niobate of modified Rolison with f=3 and h=10, as disclosed in the strontium niobate compound disclosed in Osada, because Kozuka discloses that h is an arbitrary value (Kozuka - [0071]), and forming the compound with f=3 and h=10, rather than f=1, amounts to the substitution of a known niobate compound in the art used in strontium compounds, and one of ordinary skill would have a reasonable expectation of success when forming the niobate of modified Rolison with f=3 and h=10 based on the teaching of Osada.  Additionally, with regard to the niobate of modified Rolison, the disclosed values are close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium).
	With regard to the limitation "wherein the thermoelectric semiconductor material comprises a metal oxide having a layered crystal structure", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	If the metal oxide disclosed in modified Rolison does not have a layered crystal structure, Osada discloses a strontium niobate compound with a layered crystal structure (Figure 4b). It would have been obvious to form the strontium niobate compound of modified Rolison with a layered crystal structure, because as evidenced by Osada, the formation of a strontium niobate structure in a layered crystal structure is known in the art, and one of ordinary skill would have a reasonable expectation of success when forming the strontium niobate compound of modified Rolison with a layered crystal structure based on the teaching of Osada. (Note: the term "layered" does not require a specific direction in which the layering occurs; the claim does not specify the direction of the layering, therefore, the crystal structure can be layered in multiple planes and/or in multiple directions).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the metal oxide of modified Rolison with a layered crystal structure, because as taught by Funahashi, the thermal conductivity of the lattice was reduced by phonon scattering in an interface between the layers ([0044]).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-9, and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726